Citation Nr: 0408280	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel











INTRODUCTION

The matter is before the Board of Veterans Appeals (Board) on 
appeal from a September 2001 decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant had no recognized service and that he was not 
eligible for VA benefits.


FINDING OF FACT

The U.S. service department, National Personnel Records 
Center (NPRC), has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the service requirements to be 
considered a veteran and he does not have basic eligibility 
for VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant filed a claim for disability compensation in 
August 1990, which was denied in September 1990.  He filed a 
claim for nonservice-connected disability pension in July 
2000.  He urges that he should be granted benefits because he 
fought against the Japanese in World War II on the side of 
the United States as a Philippine guerrilla beginning 
sometime in 1943 and as a member of the Philippine 
Commonwealth Army from 1945 to 1946.  He has attempted to 
verify his service by submitting the following:  (1) sworn 
statements signed by himself attesting to his guerrilla 
service and his regular army service, and detailing his 
service dates, dated in July 2000 and September 2000;  (2) a 
certificate of discharge from the Commonwealth of the 
Philippines, Philippine Army, (Affidavit for Philippine Army 
Personnel) dated February 28, 1946, and stamped in May 1973, 
showing that the claimant was discharged on that date from 
military service of the Philippine Commonwealth due to 
general demobilization, by authority of CIRCULAR No. 182 HFA 
DTD 3 December 1945.  This document showed he was relieved 
from service as a private of the 1st MO Co. 1st Anderson BN., 
after having enlisted on January 9, 1945.  It showed that he 
had no other enlistments in the Philippine Army, and that he 
had participated in the Infanta Campaign and earned the 
Philippine Liberation Badge; and (3) a certificate of service 
dated in November 1999 from the General Headquarters, Armed 
Forces of the Philippines, Office of the Adjutant General, 
Camp General Emilio Aguinaldo, Quezon City, certifying that 
the data held by that agency showed the claimant had been a 
guerrilla in the 1st MO Co. 1st Bn. 6th Army, having joined 
that group January 9, 1945, and having been discharged March 
2, 1946.  The agency did not show that he was carried in the 
register of 1948.  

The claimant has alleged service from January 1945 to 
February 1946, with the last known grade of private.  He 
claims serving in the 1st MO Co. 1st Bn. 6th Army.  He claims 
he also served in the Infantry, 3rd division, Pelille 
Tayabas, until October 1, 1945, then in the 3rd Infantry, 56th 
division, Infanta, Tayabas, then in the 2nd Infantry, 56th 
division, Mon Talban Rizal, from December 1945.  

In September 2001, the RO requested verification of the 
appellant's service and any service medical records from the 
service department as reflected in a VA Form 21-3101.  The 
identifying information provided by the RO was obtained from 
the appellant's claim form and supplemental documentation.  
The appellant's service was unable to be verified without his 
service number.  The RO wrote to the appellant and informed 
him of the denial of his claim in September 2001, based on no 
eligible service.  

In connection with the disability claim denied by VA in 1990, 
VA had made an attempt to verify service from the National 
Personnel Records Center (NPRC).  That agency reported in 
August 1990 that there was no record of the appellant's 
service.  

In a VA Form 21-3101 (JF) dated in September 2002, a detailed 
request for information to the NPRC was made consistent with 
controlling regulations.  The RO provided the appellant's 
father's name, as well as his place of birth, full name, VA 
claims number, service number, spouse's name, his service 
unit number, service dates and date of birth.  The RO asked 
that all extracts of Form 23 executed prior to and subsequent 
to June 30, 1946, including all available medical and 
clinical records, be furnished.  In November 2002, a response 
dated November 15, 2002, was received from the NPRC 
indicating that the claimant had no service as a member of 
the Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.  
A second request dated in November 2002 from the RO yielded 
the following response, "See Prior Report Dated Nov. 15, 
2002."  

The appellant was provided a Statement of the Case (SOC) in 
November 2002, as well as a Supplemental Statement of the 
Case (SSOC) in January 2003, regarding whether he met the 
basic eligibility requirements for VA benefits.  In the SSOC 
he was informed of the evidence of record, the procedural 
history of the case, the laws and regulations as to 
establishing recognized service, and an explanation of the 
decision in the case.

The appellant adamantly maintains that he is a World War II 
veteran who faithfully performed service on behalf of the 
United States, and thus deserves to be considered eligible 
for VA pension benefits.  He contends that the RO was 
incorrect in denying his claim.

Legal Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2003).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces. 38 C.F.R. § 3.6(a)-(b) (2003).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

Analysis

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  According to the Court's 
holding in Quartuccio v. Principi, 16 Vet. App. 183, 186-88 
(2002), a notification consistent with the VCAA requires VA 
to inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; inform 
the claimant about the information and evidence that VA will 
seek to provide; and inform the claimant about the 
information or evidence that the claimant is expected to 
provide.

In the general instructions included with the appellant's 
Application for Compensation and/or Pension, a September 2001 
letter from the RO, a November 2002 SOC, and a January 2003 
SSOC, VA informed the appellant of the type of 
evidence/information required to support his claim.  In 
essence, he was told that his claim was denied because he did 
not have qualifying service, informed of his and VA's 
respective duties, asked to provide information and/or 
evidence in support of his claim, and notified of the 
relevant laws and regulations.  

Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements prior to the initial adjudication is harmless 
error.  The appellant has been provided the opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  He submitted relevant argument in 
July 2000, November 2000, May 2002, and October 2002.  To 
decide the appeal would not be prejudicial error to the 
claimant.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  However, no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In this 
case, the essential facts are not in dispute; the case rests 
on the interpretation and application of the relevant law.  
The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  No further action is required.

As to the matter of the appellant's basic eligibility for VA 
benefits based on his service, he submitted a copy of a 
certificate showing that he served in and was discharged from 
the Philippine army as well as a document showing that he has 
been recognized as a guerrilla by the Philippine government 
and that he was discharged in February 1946.  However, VA is 
not bound by Philippine Army or government determinations of 
service.  The NPRC found, based on U.S. service department 
records, no qualifying service in November 2002.  The search 
involved all of the appellant's possible names.  This is 
consistent with an earlier search in 1990.  As noted above, 
the Court has held that a service department determination as 
to an individual's service shall be binding on VA.  See Duro; 
Dacoron.  Moreover, there has been no new evidence presented 
since the NPRC search which is different from the evidence 
already considered, that would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Therefore, inasmuch as the U.S. service department's 
determination regarding the appellant's service is binding on 
VA, the Board concludes that the appellant is not a "veteran" 
for purposes of entitlement to VA benefits, and his claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



